Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 15, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152094(14)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  In re KEVIN J. RIEMAN                                                                                               Justices
  _________________________________________                                   SC: 152094
                                                                              ADB: 15-9-GA
  ATTORNEY GRIEVANCE COMMISSION,
             Petitioner.
  _________________________________________/

          On order of the Chief Justice, the motion of petitioner to extend the time for filing
  its response, as directed by this Court’s order of June 22, 2016, is GRANTED. The
  response will be accepted as timely filed if submitted on or before August 17, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 15, 2016
                                                                               Clerk